Por Cuanto, celebrada la vista de la moción de desestimación con asistencia e informe de la apelada; apareciendo de los aritos y certificación acompañada que el día 6 de diciembre de 1939 venció el término para radicar la transcripción de evidencia en la corte inferior sin que se haya radicado como tampoco se ha radicado el transcript en esta Corte ni solicitado prórroga a tal fin;
Por tanto, se declara con lugar la moción y en su consecuencia se desestima la apelación establecida por el demandado contra sen-tencia dictada por la Corte de Distrito de San Juan en septiembre 8, 1939, en el caso arriba indicado.
El Juez Asociado Sr. De Jesús no intervino.